United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF THE TREASURY,
U.S. MINT, West Point, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1148
Issued: July 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 10, 2013 appellant, through her attorney, filed a timely appeal from the
February 14, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of duty.
FACTUAL HISTORY
On September 22, 2011 appellant, then a 45-year-old lead information technology
specialist, filed an occupational disease claim alleging a stress-related emotional condition in the
performance of duty. Regarding the cause of the injury, she stated, “The work environment has
1

5 U.S.C. §§ 8101-8193.

caused mental anguish that has advanced into physical manifestations.” Appellant first became
aware of her claimed condition on April 18, 2011 and realized that it was caused or aggravated
by her employment on September 12, 2011.
In a September 23, 2011 statement, appellant noted that she had documented that she was
exposed to a work environment which had become increasingly hostile. She alleged that she had
been “intimidated emotionally” and “derailed mentally” and was physically unable to function.
Appellant submitted administrative documents regarding positions that she held with the
employing establishment and medical reports concerning the treatment of her claimed condition,
including reports of Dr. Michael Smith, an attending osteopath, and Dr. Paul Schefflein, an
attending Board-certified psychiatrist.
Appellant submitted numerous documents from an Equal Employment Opportunity
(EEO) claim that she filed in April 2011. In this claim, she alleged several instances of
wrongdoing by her employing establishment, including the allegations that, on or about
February 28, 2011, her supervisor, Olawole Olayinka, removed her duties which were associated
with approving time, attendance and leave for the employees in her unit. On or about April 8,
2011, management announced hiring a supervisory information technology specialist (GS-221013) rather than laterally transferring appellant into the position. In June 2011 appellant was
removed from her office space and placed in a smaller space. On August 10, 2011 her
supervisor advised her to stop telecommuting two days a week. On August 26, 2011 appellant
learned that she was not selected for the position of supervisory information technology
specialist. The documents do not provide any indication that a final decision was rendered on
her claim.
In a December 6, 2011 decision, OWCP denied appellant’s claim on the grounds that she
did not establish any compensable work factors. It noted that she did not clearly explain how her
work environment was hostile.
Appellant, through counsel, requested reconsideration of the denial of her emotional
condition claim. In an August 13, 2012 statement, counsel argued that, effective February 2011,
appellant was stripped of certain job duties, including time keeping responsibilities and
responsibility for certifying time. Appellant was stripped of authority over full-time employees,
despite continually being held responsible for their actions. As lead information technology
specialist, she was stripped of any and all of her supervisory duties, without adequate reason or
justification. Counsel argued that appellant was denied a promotion, without reason or
justification, to a GS-13 position as a supervisory information technology specialist. Appellant
was prevented from performing any duties that appeared to be supervisory in nature or that
would otherwise help advance her career professionally, such as certifying and approving leave
time, issuing employee performance appraisals and carrying out purchasing responsibilities.
Counsel argued that she was intentionally subjected to a visually obvious demotion by being
required to move to a work space that was substantially smaller than the one she previously
occupied. He claimed that the employing establishment intentionally breached prior EEO
settlement agreements which permitted her to telework from home.
The employing

2

establishment’s taking away of telework constituted retaliation against appellant for prior EEO
complaints.2
In a November 16, 2012 letter, Julie Barnette, a human resources specialist with the
employing establishment, denied that the employing establishment had committed harassment,
discrimination or wrongdoing with respect to any administrative matters. She stated that
appellant’s position descriptions did not include supervisory duties, so no supervisory duties
were taken away from her. Ms. Barnette noted that appellant was selected to be interviewed with
several other candidates for the position of supervisory information technology specialist, but she
voluntarily removed herself from consideration for the position. She indicated that appellant’s
work space was reconfigured to a smaller size along with those of several coworkers as part of a
larger reconfiguration plan due to limited space; but asserted that appellant was treated in the
same manner as her coworkers. Appellant had been involved in determining the proposed
reconfiguration and actually endorsed it. Ms. Barnette noted that appellant had previously
participated in a teleworking program, but the business needs of the employing establishment
dictated that personnel be onsite.3
In a January 21, 2013 statement, counsel responded to the employing establishment’s
November 16, 2012 letter and contested a number of the statements in the letter. He argued that
appellant’s position descriptions did in fact contain supervisory duties that were improperly
stripped away by Mr. Olayinka. Counsel advised that appellant did not voluntarily remove
herself from consideration for a promotion or approve of the reconfiguration of her work space.
Appellant, through counsel, submitted copies of e-mails from 1998 in which a supervisor
discussed the possibility that appellant’s position description had been “miscoded” with respect
to supervisory duties after the employing establishment underwent an organizational restructure.
In a February 14, 2013 decision, OWCP affirmed its December 6, 2011 denial of
appellant’s emotional condition claim, finding that she still had not established any compensable
work factors.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed

2

Appellant submitted a July 26, 2012 narrative report in which Dr. Jeffrey H. Newton, an attending Boardcertified psychiatrist, posited that she sustained depression due to various work factors, including being wrongly
denied a promotion.
3

A 2004 EEO agreement permitted appellant to work at home two days per week. A 2006 EEO agreement
permitted her to have five floating telework days a year. The employing establishment provided a diagram of
appellant’s reconfigured work space. It showed that she and two coworkers had work cubicles of roughly the same
size.

3

by the employment, the disability comes within the coverage of FECA.4 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
to hold a particular position.5
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.6 However,
the Board has held that, where the evidence establishes error or abuse on the part of the
employing establishment in what would otherwise be an administrative matter, coverage will be
afforded.7 In determining whether the employing establishment has erred or acted abusively, the
Board will examine the factual evidence of record to determine whether the employing
establishment acted reasonably.8
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of her regular duties, these could constitute employment factors.9
However, for harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.10
An employee has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he or she claims compensation was caused or
adversely affected by employment factors.11 This burden includes the submission of a detailed
description of the employment factors or conditions which he or she believes caused or adversely
affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.12
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
4

Lillian Cutler, 28 ECAB 125 (1976).

5

Gregorio E. Conde, 52 ECAB 410 (2001).

6

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
7

William H. Fortner, 49 ECAB 324 (1998).

8

Ruth S. Johnson, 46 ECAB 237 (1994).

9

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

10

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

11

Pamela R. Rice, 38 ECAB 838, 841 (1987).

12

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

4

deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.13 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.14
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete and accurate
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.15
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of several
employment incidents and conditions. OWCP denied her emotional condition claim on the
grounds that she did not establish any compensable employment factors. The Board must
initially review whether the alleged incidents and conditions of employment are compensable
employment factors under the terms of FECA. The Board notes that appellant’s allegations do
not pertain to her regular or specially assigned duties under Cutler.16 Rather, appellant has
alleged error and abuse in administrative matters and harassment and discrimination on the part
of her supervisors.
Appellant alleged that the employing establishment committed wrongdoing with respect
to various administrative or personnel matters. She claimed that, effective February 2011,
Mr. Olayinka stripped her of certain job duties including time keeping responsibilities and
responsibility for certifying time. As lead information technology specialist, appellant was
stripped of any and all of her supervisory duties, without adequate reason or justification. She
alleged that in August 2011 she was improperly denied a promotion to a GS-13 position as a
supervisory information technology specialist. Appellant was prevented from performing any
duties that appeared to be supervisory in nature. She claimed that in June 2011 her work space
was improperly reduced in size during a reconfiguration and that in August 2011 two EEO
agreements were violated when her ability to participate in a telework program was taken away.

13

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

14

Id.

15

Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

16

See Cutler note 4.

5

The Board notes that such administrative and personnel matters, although generally
related to the employee’s employment, are administrative functions of the employing
establishment rather than the regular or specially assigned work duties of the employee and are
not covered under FECA. The Board has held that, where the evidence establishes error or abuse
on the part of the employing establishment in what would otherwise be an administrative matter,
coverage will be afforded.17 Appellant has not submitted sufficient evidence to show that
management committed error or abuse with respect to these matters. She filed an EEO
complaint with respect to several of these matters in April 2012; but the record does not contain
any final decision of her complaint or any other grievance which shows that the employing
establishment committed error or abuse regarding administrative matters. With respect to
appellant’s claim of being improperly stripped of supervisory duties, the employing
establishment indicated that her position descriptions did not include supervisory duties, so no
supervisory duties were actually taken away from her.18 The employing establishment noted that
she was selected to be interviewed with several other candidates for the position of supervisory
information technology specialist, but had voluntarily removed herself from consideration for the
position. Moreover, appellant was treated the same as coworkers when her work space was
reconfigured as part of a plan to conserve office space and she was no longer able to participate
in a teleworking program because the business needs of the employing establishment dictated
that personnel be onsite. She has not submitted sufficient evidence to establish her allegations as
factual. Appellant has not established any work factors with regard to administrative or
personnel matters.
Appellant also alleged that supervisors subjected her to harassment and discrimination by
carrying out the above-described actions. Harassment and discrimination must be proven by
probative evidence and appellant has not submitted such evidence. Appellant did not show error
or abuse in administrative matters, let alone that management’s actions constituted harassment or
discrimination. She claimed that she was being retaliated against for prior EEO filings, but she
did not submit sufficient evidence corroborating her claim.19 Therefore, appellant has not
established a work factor with regard to the claimed harassment and discrimination.
For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, has not met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty.20

17

See supra note 8.

18

The record contains copies of e-mails from 1998 in which a supervisor discussed the possibility that appellant’s
position description had been “miscoded” with respect to supervisory duties after the employing establishment
underwent an organizational restructure. These e-mails are vague in nature and do not clearly show wrongdoing by
the employing establishment with regard to this matter.
19

In particular, appellant did not show that her participation in telework was ended as a form of
harassment/discrimination or that her prior EEO agreements were violated.
20

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

